DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure (as amended in the papers filed 8/7/19) is objected to because:
Phrases that can be implied, such as “Disclosed is” (see line 1) should not be present therein.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because:
The drawing are replete with scratched out reference characters and leader lines, rough and blurry reference characters and leader lines and various extraneous markings which render the drawings difficult to examine.  A new set of clean formal drawings should be submitted with any response to this Office Action.  Further, since various reference characters cannot be clearly seen, the Applicant should ensure that all of the reference characters in the new drawings are consistent with the reference characters in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  
The disclosure is objected to because of the following informalities: 
On page 31, lines 10-12, the specification indicates portion 5f has a face 5b, however, viewing Figure 5c, face 5b is present on portion 5e, as opposed to 5f; and
On page 31, lines 26-28, similarly, the specification indicates face 5b is on portion 5f, however, Figure 5c indicates face 5b as being on portion 5e.
Again, the Applicant should review and revise the specification to ensure that the verbiage therein is consistent with the drawings and free from any other such errors.

Appropriate correction is required.

Claim Objections
Claims 1-6, 8, 10, 12, 14, 16-27, 30, 32-34, 38 and 39 are objected to because of the following informalities:
The claims are replete with minor informalities which need to be corrected.  For example, in claim 1, lines 2 and 40 indicate the contents are being claimed, however, line 5 indicates the contents are not being claimed.  Clarification on whether or not the contents are being claimed is needed.  Further, the phrase “as means” (line 4) is not clear as appears to be unnecessary.  On line 3, it is not clear as to which element “its” is referring.  On line 29, the term “or” does not clearly define the shape of the squeegee.  Also, phrases such as “on the one hand” and “on the other hand” (see lines 35-36 and 39) are not appropriate claim language.  
All of the claims should be amended as needed such that the language therein clearly defines the claimed structure.
  Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 10, 12, 14, 16-27, 30, 32-34, 38 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
The claims are replete with indefinite language which renders said claims difficult to examine.  The claims should be carefully reviewed and revised such that the claimed structure is clearly defined.  For example, in regard to claim 1, an antecedent basis for “the assembled state” (see lines 1-2), “the remaining portion” (see line 22), “the manufacturer” (see line 35), “the one hand” (see lines 35-36), “the other hand” (see line 39), “the proximal direction” (see line 43), “the proximal edge of the flange” (see line 44), “the proximal edge of the reservoir” (see line 46), “the distal edge of the flange” see lines 46-47), “the inner face of the small diameter” (see lines (48-49), “the inner face of the smaller diameter” (see lines 51-52) and “the distal portion of the squeegee” (see line 53) has not been defined.  Further, terms such as “similar” (see lines 27 and 29) are relative terms which renders the claim indefinite.  The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Also phrases such as “interface means comprising means” (see line 19) do not clearly defined the claimed structure.
The Applicant should review all of the claims to ensure a complete and operative device is clearly defined therein.

Allowable Subject Matter
Claims 1-6, 8, 10, 12, 14, 16-27, 30, 32-34, 38 and 39 appear to be free of the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Kurek et al., Gueret and Schrepf references are cited as being directed to the state of the art as teaching of container/applicators comprising a reservoir, squeegee, cap and applicator.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895.  The examiner can normally be reached on Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DJW
8/10/21

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754